 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(a)(1) of theAct andfurther find that Respondent discriminatively dis-charged employees Broadhead,Doggett,Goody, and Milleron May4, 1959,becauseof theiractivity and interest in the Union in violation of Section 8(a) (3) and (1) ofthe Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section IV, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.VI.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices,I shallrecommendthatitcease and desist therefrom and that it take certain affirmativeactionof the typeconventionally ordered in such caseswhich I findnecessary toremedy andto remove theeffects of the unfair laborpracticesand to effectuate thepolicies ofthe Act.It willbe recommendedthatthe Respondent upon request make available to theBoard and its agents all payroll and other records pertinent to the analysis of theamounts ofbackpaydue the discriminatively discharged employees,namely, Broad-head,Coody,Miller, and Doggett.For reasons which are stated inConsolidatedIndustries,Inc.,108 NLRB 60, 61,and cases there cited,I shall recommenda broad cease-and-desist order.Upon the basisof the foregoing findings of fact,and upon the entire record inthese proceedings,I make the following conclusions of law:CONCLUSIONS OF LAW1.TheRespondent is, and has been at all times material to this proceeding, anemployer within the meaning of Section 2(2).2.By discriminatively discharging employees Broadhead,Doggett,Coody, andMilleron May 4,1959, as found above, the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8(a)(3) and (1) ofthe Act.3.By interferingwith,threatening,restraining,and coercing employees in theexercise of rights guaranteedthem bySection7 of theAct, as found above, the Re-spondent has engaged in and is engaging in unfair labor practices within the meaningof Section8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]John Breuner Co.andDepartment&Specialty Store EmployeesUnion,Local 1265,RCIA, AFL-CIO,Petitioner.CaseNo.20-RC-I92&.October 19, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before M. C. Dempster, hearingofficer.The hearing officer's rulingsmade at the hearingare freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].129 NLRB No. 49. JOHN BREUNER CO.395Upon the entire record in this case, the Board finds : 11.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.The Employer is engaged in retail department store operations atRichmond, Vallejo, San Francisco, Stockton, Sacramento, and Oak-land, California. In addition there is a warehouse or service buildinglocated 4 miles from the Oakland store which services all of the JohnBruener Company stores. The only store involved in this proceedingis the one at Oakland, which is housed in a building of eight floorsand a basement.The Petitioner seeks a unit of sales personnel (including furnitureassemblers), stock selectors, markers, packers, cashier-wrappers, will-call employees, hostess-receptionists, telephone mail-order employees,and display employees, but in the alternative and if required by theBoard the Petitioner would include all office clerical employees em-ployed on the Oakland store payroll, elevator operators, and janitors(excluding those janitors who are also guards within the meaningof the Act).The Employer contends on the basis of past history of bargainingand multistore joint action only a multistore unit of all members ofRetailersCouncil of Alameda County, herein called Council, isappropriate.The bargaining history shows that from November 12, 1937, to June1, 1941, a group of retail stores, then known as the Committee ofFive, and now as the Retailers Council of Alameda County, which atall times included the Employer, entered into collective-bargainingagreements with Retail Clerks Union No. 47, which was the predeces-sor to the Petitioner, covering substantially the employees in thoseclassifications sought by the Petitioner in its preferred unit here.When Local 47 canceled the last contract in 1941, members of theCouncil entered into an agreement with each other to maintain a jointpolicy of wages, hours, and working conditions for all unorganizedemployees and also agreed to have collective-bargaining agreements'Warehousemen'sUnion, Local 853, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America, and Upholsterers' Custom Drapery &Shade Union,Local 3,AFL-CIO, appeared at the hearing and moved to interveneHow-ever, both unions withdrew from the hearing after the Petitioner amended its unit toexclude employees represented by these two unions. Sign,Pictorial&Display, Local 878,Brotherhood of Painters, Decorators & Paperhangers of America, AFL-CIO, also movedto intervene on the basis of a contract canceled in 1947 and on the basis of its historicjurisdiction.When this union was unable to submit a showing of interest before theclose of the hearing, the hearing officer properly denied its motion to intervene. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatwere uniform for all organized employees.Since then theCouncil has continued up to the present to adopt annual wage in-creases and from time to time specific new working conditions. In1946, Petitioner struck two members of the Council.These membersrefused to recognized the Petitioner on the ground that only a multi-store unit of all members of the Council was appropriate. The strikecontinued until May 9, 1947, when the Council and Petitioner enteredinto an interim strike settlement agreement, which agreement includedrecognition of the Petitioner for substantially the scope of the unitas preferred herein by the Petitioner in one multistore unit of allmembers of the Council.The negotiations called for in the interimstrike settlement did not produce a new permanent agreement. Sub-sequently, former members of the Council have entered into individual-store agreements with the Petitioner.However, the eight firms re-maining in the Council have had no agreements with the Petitionerfor employees in the classifications sought by the Petitioner.The Council urges that only a multistore unit is appropriate be-cause it has multiple employer contracts from 1937 to date with severalunions covering a substantial cross section of the employees, multipleemployer relationships with the Petitioner's predecessor, multipleemployer treatment of selling personnel and supporting selling serv-ices following the collapse of negotiations in 1947, and because thereis an absence of any evidence that the Association or Breuners enteredinto any individual contracts.We find no merit in this contention. Itiswell settled that a single-employer unit is presumptively appropri-ate, and that to establish a claim for a broader unit a controllinghistory of collective bargaining on a broader basis by the employersand the union involved must exist.'The fact that other employershave engaged in multiemployer bargaining with the Union or withother unions representing their employees is therefore irrelevant tothe issue at hand.Accordingly, we shall deny the Employer's motionto dismiss the petition on the grounds that only a multiemployer unitmay be appropriate.There remains for consideration the scope of the unit and the in-clusions and exclusions.Thee Petitioner's preferred unit request in-cludes approximately 72 sales employees and 8 stock selectors in theselling department; 4 hostess-receptionists who receive customers andescort them to sales personnel ; 1 regular employee in the telephonemail-order department; 2 markers and 1 packingroom "supervisor";6 cashier-wrappers; and 5 packers and will-call employees.Theseemployees are unrepresented.Also in the Employer's store are thefollowing unrepresented employees : 6 elevator operators, supervisedby the stationary engineer; 4 janitors (excluding 5 janitors who alsoregularly act as guards) ; 34 office clerical employees located in the2 SeeChicago Metropolitan Home Builders Association,119NLRB 1184, 1185. JOHN BREUNER CO.397main office of the store; 28 office clerical employees in the merchandisecontrol office; 5 P.B.X operators; 15 credit clerks; and 5 office clericalemployees in the advertising department.These additional unrepre-sented employees total approximately 95, and appear to be the onlyother unrepresented employees with the exception of a few plant cleri-cal employees whom the parties stipulated to exclude from the unit.The Board has long regarded a storewide unit of all selling andnonselling employees as a basically appropriate unit in the retail in-dustry.'As appears from the above facts the employees included inthe Petitioner's alternate unit request are all of the unrepresentedemployees in the store.As there is no controlling history of collec-tive bargaining for any of these employees, and no labor organi-zation is seeking separately to represent the office clerical employees,we find that the appropriate unit should include all of the unrepre-sented selling and nonselling employees of the Employer.'In overall charge of the Oakland store and warehouse is a storemanager.Directly under him is a sales manager, merchandise man-ager, promotion manager, general superintendent, credit manager,personnel manager, and controller. Jointly under the sales managerand the merchandise manager are 14 selling department managers,9 assistant selling department managers, sales manager's secretary,and 1 telephone mail-order supervisor.The parties disagree as to the unit placement of the nine assistantmanagers, the supervisor of the telephone mail-order department, andthe markingroom supervisor. The Petitioner would include the aboveindividuals and the Employer would exclude them as supervisors.The nine assistant managers of selling departments, whose statusis in dispute, all regularly sell merchandise as part of their regularduties.In addition, they make up the schedule for employees whowork under them, although the sales manager assists in schedulingthe 18 furniture salesmen.The assistant managers are responsible forthe actions of employees under them when their manager is gone,which occurs on the average about half the time.The assistantmanager of the appliance department directs the activities of fiveregular employees, the assistant manager of radio and TV depart-ments directs the activities of three regular employees, and the assist-ant manager of the record department directs the activity of oneregular employee.These three assistant managers report to the man-ager of the radio, TV, and appliance departments.The assistantmanager of housewares directs the activities of six regular employees,3 SeeThe RootDryGoodsCo , Inc,126 NLRB 953;Bullock'sIncorporated, d/b/a1.Magma & Company,119 NLRB 642, 643, and cases cited therein.4The unions which represent other employees of the Employer are * Finishers, Local134, IBEW, Local 202; Teamsters Local 70, Millmen's Local 550, InternationalUnion of Operating Engineers, Stationary Engineers Local 39; District Council ofPainters; District Council of Carpenters, Plumbers and Gas Fitters, Local 444. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the assistant manager of china, glass, and silver directs the ac-tivity of eight regular employees.These two assistant managersreport to the manager of housewares, china, glass, and silver depart-ments.The assistant manager of floor coverings directs the activitiesof eight regular employees and reports to the manager of this de-partment.The assistant manager of the drapery department directsthe activities of 11 regular employees, and the assistant manager ofbedding and linens directs the activity of 5 regular employees.Thesetwo assistant managers report to the manager of the drapery, bedding,and linen departments.The assistant manager of basement new fur-niture normally directs two employees, as does the assistant managerof the used furniture department.However, from time to time morefurniture salesmen move in and out of these departments, and all 18furniture salesmen rotate between their regular and other depart-ments.The assistant managers have been authorized to make effec-tive recommendations regarding hiring and firing and transferringof any individual in their division.The assistant managers are intraining to become managers of departments of this store or of Em-ployer's other stores.We find on the basis of the above undisputedfacts that the assistant managers are supervisors within the meaningof the Act and we shall therefore exclude them from the unit.5The supervisor of the telephone mail-order department is a workingsupervisor and directs the activities of one to four employees. She isdirectly supervised by the sales manager.She and the employeesunder her work in a separate room, and handle orders over the phoneor by mail for merchandise which has been advertised as purchase-able in this fashion.The number on her staff varies according to thevolume of such merchandise advertised. She has the authority tohire or fire any one in her division and has in fact made recommen-dations regarding the hire of employees.Based on the foregoing factswe find that the supervisor of the telephone mail-order department isa supervisor within the meaning of the Act and we shall exclude herfrom the unit.The markingroom supervisor at present works with two regularemployees but during the main peak season may have as many as sixemployees who mark prices on small wares. This supervisor sets thehours and works of the employees working with him and has effec-tively recommended the termination of an employee.We find thatthe markingroom supervisor is a supervisor within the meaning ofthe Act and we shall therefore exclude him from the unit.On the basis of the foregoing, we find that the following employeesconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :5MacIntyre Motor Company,119 NLRB54, 56.Diana Shop of Spokane,Ino., et at.,118 NLRB743, 745. LOCAL 49, A/W INT'L UNION OF OPERATING ENGINEERS 399All sales persons(including furniture assemblers),stock selectors,'markers, packers, cashier-wrappers,will-callemployees, hostess-receptionists,telephonemail-order employees,officeclericalem-ployees,' P.B.X operators,elevator operators,and janitors,'employedby the Employer at its Oakland,California,retail furniture store,excluding upholstery and seamstresses foremen and forewomen, up-holstery,drapery, and window shade cutters and estimators,customupholsterers,drapery, window shade, and Venetian blind installers,lambrequin makers, both male and female,slipcover cutter-fitter andseamstresses combination,female, upholstery drapers and windowshade seamstresses,furniture handlers,shipping and receiving clerksand working foremen, shipping and receiving clerks and workingforemen in furniture warehouses;employees of cabinet shop, finishshop, and appliance shop,delivery and dispatch employees platformmen and plant clericals who work in the warehouse-service buildings,interior decorators,'stationary engineer and maintenance employees,attendants and/or watchmen-guards, and all supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]6 The parties stipulated to the exclusion of one selector because he is not an employeeof the EmployerThis selector works in the carpet shop, which the Employer has leasedout, in the warehouse-service building.We shall exclude this selector7 Only those office clericals that are on the Oakland store payroll are included.8We shall exclude those janitors who are also guards within the meaning of the Act.O The parties agreed to exclude interior decorators as technical employees.Local Union No. 49, affiliated with International Union of Oper-atingEngineers,AFL-CIOandAssociatedGeneral Con-tractors of Minnesota,Inc.Case No. 18-CB-134.October 21,1960DECISION AND ORDEROn May 31, 1960, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with thiscase toa three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. The129 NLRB No. 48.